— Order, Supreme Court (Karla Moskowitz, J.) entered July 24, 1991 which, inter alia, granted plaintiff Two Wall Street Associates Limited Partnership’s motion for summary judgment pursuant to CPLR 3212, unanimously affirmed, with costs.
Defendant Anderson, Raymond & Lowenthal (AR&L) is the tenant of record of premises located at Two Wall Street in Manhattan. AR&L vacated these premises in August of 1989 although certain portions of that space which had been sublet are occupied. Defendants maintain that they are not liable for the rent accruing after having vacated as a result of a March 27, 1989 meeting between the defendant partnership, representatives of the plaintiff, and representatives of the then landlord. Defendants allege that plaintiff and the prior landlord undertook to seek a new tenant on defendant’s behalf in exchange for which defendant agreed to renew a letter of credit, and that there arose a new contract whereby plaintiff was required to mitigate damages. There was no written memorialization of this alleged modification of the lease, which by its terms barred any oral modification. Moreover, we are unable to discern any clear and unambiguous undertaking such as to give rise to a new agreement. The alleged representations of the plaintiff amount to nothing more than negotiations, or an agreement to agree. Furthermore, defendants never provided any consideration for this alleged new under*499taking, since the renewal of their letter of credit was an obligation extant under the existing lease.
We have considered the remaining arguments and find them to be without merit. Concur — Murphy, P. J., Sullivan, Carro, Rosenberger and Rubin, JJ.